Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 01/21/2021. As directed by the amendment: claims 1, 4, and 8 have been amended, no claims have been withdrawn, claim 2 has been cancelled, and no new claims have been added.  Thus, claims 1 and 3-10 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquale (US 20130299487 A1) in view of AVRILLAUD et al (US 20170291252 A1).
Regarding claim 1, Pasquale discloses an electromagnetic pulse welding coil (4; abstract) comprising: 

a second conductive region 42 (figs. 2 and 3, i.e. passive parts) assigned to a remainder of the coil (4) and having a low current density (¶ 0097), wherein: the first conductive region is configured for generating a higher current density than the second conductive region (¶ 0040, 0070, and 0096); 
the first conductive region 41 (fig. 3, i.e. an active part) is detachably connected to the remainder of the coil (4) using a detachable connection (¶ 0082, 0085, i.e. by means of the two perpendicular, upwardly angled end sections 43 of the active part 41); and the electromagnetic pulse welding coils (4) is planar in design (see figure 2).
	Pasquale discloses all the limitations of the claimed invention as set forth above, except for the electromagnetic pulse welding coils is cut out of a metal plate.
However, AVRILLAUD et al teaches the electromagnetic pulse welding coils (10) is cut out of a metal plate (¶ 0045, i.e. a metal material). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Pasquale‘s reference, to include such material as set forth above, as suggested and taught by AVRILLAUD, for the purpose of providing an effective solution making it possible to weld so-called flat parts, while ensuring the mechanical strength of the item obtained by such a weld and guaranteeing a healthy weld (¶ 0014).
With respect to claim 3, Pasquale in view of AVRILLAUD et al discloses the limitations of the claimed invention as set forth above of which AVRILLAUD further discloses wherein the first conductive region (12) is shaped as an elongated bridge with a transverse extension that is narrow compared to a longitudinal extension (see figures 
With respect to claim 4, Pasquale in view of AVRILLAUD et al discloses the limitations of the claimed invention as set forth above of which Pasquale further discloses wherein the first conductive region 41 (figs. 2, 3, i.e. an active part), which is designed as a bridge 43 (fig. 2), comprises a broadened end region 31 (fig. 2, i.e. the connection block), by which it is connected to the remainder of the coil (4).
With respect to claim 5, Pasquale in view of AVRILLAUD et al discloses the limitations of the claimed invention as set forth above of which Pasquale further discloses wherein the detachable connection (¶ 0085, i.e. by means of the two perpendicular, upwardly angled end sections 43 of the active part 41) comprises: screws or threaded bolts (not labeled, see figure 2) inserted through unthreaded bores in the first conductive region 41 (fig. 3, i.e. an active part) and the remainder of the coil (4) and tightened by means of counter nuts (not labeled);  screws or threaded bolts (not labeled, see figure 2) that are screwed into a threaded hole that is formed in the first conductive region or the remainder of the coil (¶ 0082).
With respect to claim 6, Pasquale in view of AVRILLAUD et al discloses the limitations of the claimed invention as set forth above of which AVRILLAUD further discloses wherein a lateral extension of a U-shaped outline of the remainder of the coil 
With respect to claim 7, Pasquale discloses wherein the coil (4) has mirror symmetry (see figures 2 and 3).
With respect to claim 8, Pasquale in view of AVRILLAUD et al discloses the limitations of the claimed invention as set forth above of which AVRILLAUD further discloses wherein the coil (10) has more than one region suitable for generating a higher current density than the current density of the second region (¶ 0024, 0082). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such region as set forth above, as suggested and taught by AVRILLAUD, for the purpose of avoiding a concentration of stresses and also a temperature spike (¶ 0092).
With respect to claim 9, Pasquale in view of AVRILLAUD et al discloses the limitations of the claimed invention as set forth above of which AVRILLAUD further discloses wherein a cross-section of the coil (10) changes continuously in its profile (¶ 0024, 0085).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such region as set forth above, as suggested and taught by 
With respect to claim 10, Pasquale in view of AVRILLAUD et al discloses the limitations of the claimed invention as set forth above of which Pasquale further discloses removing (see figure 3, i.e. by means of unscrew) the first conductive region (41) from the remainder of die coil comprising releasing the detachable connection (¶ 0085, i.e. by means of the two perpendicular, upwardly angled end sections 43 of the active part 41) to the first conductive region (¶ 0082). With respect to providing a new first conductive region; and connecting the new first conductive region to the remainder of the coil is known in the art as Pasquale states in paragraphs 0030-0031 that it is similar to a fuse circuit breaker. Thus, it can be replaced with a new similar one since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Response to Amendment
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action. In addition, the Drawing Objection has also overcome with a new Replacement Sheet. 

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.

In response to applicant's argument as set forth above, as seen in figure 2 of Pasquale, it clearly shows two screws are on each end sections 43 even though Examiner does not point it out, i.e. the screws are a detachable connection.  Since MPEP 706.02(j) merely states that it is preferable (i.e. not mandatory) for the examiner to point out the location of the relevant teachings in making a rejection, Applicant is requested to supply citations of pertinent case law (not dicta) or BPAI decisions stating that it is mandatory for a proper rejection to point out the exact locations of the relevant teachings.
Therefore, the combination of Pasquale in view of AVRILLAUD et al fully meets all the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761